Niemeyer, J., specially concurring: I concur in the reversal and remandment of the cause, but do not agree with what is said as to instruction 17. This instruction, after quoting the statute as to right-of-way and requiring the jury to find from a greater weight of the evidence that the plaintiff Joseph Krawitz was approaching the intersection from the left, and the motor truck operated by the defendants was approaching from the right and that the motor truck was in full view of the plaintiff Krawitz, concluded as follows : “. . . if you also find from the greater weight of the evidence in this case that under the instruction (s) of the court it was apparent to the said Joseph Krawitz that unless he yielded the right of way, the automobile operated by him might or would collide with said motor truck, then you are instructed that the said motor truck so operated by said Cleveland Cook was approaching the intersection from the right within the meaning of the statute and that it was the duty of said Joseph Krawitz to.yield the right of way to said truck operated by said Cleveland Cook.” The rule embodied - in this instruction is that announced in Partridge v. Eberstein, 225 Ill. App. 209, where the court said (213): “ While we hold that plaintiff’s automobile, according to the evidence before us, came within this description, (the statutory description of vehicles ‘approaching along intersecting highways from the right’) it would be very difficult, if not impossible, to lay down a rule in precise terms of measurement applicable in all cases. However, we' suggest this: That a vehicle is approaching an intersection from the right, within the meaning of the statute, and entitled to the right-of-way when, on its left, on an intersecting street, another vehicle is approaching whose driver, in the exercise of due care, would or should see that unless he yielded the right-of-way the vehicles might or would collide.” The Heidler case, (243 Ill. App. 89) relied upon in the majority opinion, adopts substantially the same rule, although stating it negatively in describing a car not within the statute. In that case (pages 94, 95) the court states in substance what is said in the Partridge ease as to when a car may be said to be approaching an intersection from the right within the meaning of the statute, and adds: “When the driver of a vehicle approaches an intersection and he sees another vehicle approaching from the right, at a greater distance from the intersection and at a speed such that, in the exercise of due care, he believes he will be across the intersection before the vehicle approaching from the right reaches it, then, in our opinion, the latter car is not one ‘approaching from the right’ within the meaning of the statute, and so as to require such driver to stop or yield the right of way.” The elements of distance from the intersection or point of collision, and the speed of the cars, are not specifically mentioned in the instruction, but are necessarily implied. It is difficult to see how the jury could determine whether the driver on the left, in the exercise of due care, would or should see that unless he yielded the right-of-way the vehicles might or would collide, without giving consideration to the relative distance and speed of the cars. In fact, no other element is likely to enter into a determination of this question.